Citation Nr: 1418203	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  11-29 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel

INTRODUCTION

The Veteran had active duty for training with the Army National Guard from September 1975 to February 1976, and active naval service from September 1977 to July 1978.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.
 
The Veteran testified before the undersigned Veterans Law Judge at a May 2013 Travel Board hearing.  A transcript is associated with the claims file.  

The Board has reviewed the physical, Virtual VA, and Veterans Benefits Management System (VBMS) claims files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he contracted hepatitis C while on active duty for training via a contaminated inoculation.  See Feb. 2010 Claim, Section III.

Private physician Dr. Fiarman opined that the Veteran's hepatitis C is most probably due to intranasal cocaine use and less likely due to a tattoo obtained during the Veteran's active duty for training; however, Dr. Fiarman did not address the Veteran's in-service inoculations.  See Jul. 1998 Lahey Clinic Treatment Notes; Aug. 1999 Lahey Clinic Treatment Notes.

A VA examiner opined that the Veteran's hepatitis C was at least as likely as not contracted in service, but that, without more evidence, an unequivocal statement could not be made regarding its etiology.  See Nov. 2012 VA Examination; Dec. 2012 Addendum.

The record therefore lacks an opinion that addresses all of the Veteran's risk factors for hepatitis C.  See VBA Fast Letter 4-13 at 2 (Jun. 29, 2004).

Accordingly, the case is REMANDED for the following action:

1. First, obtain any outstanding records, including from VA, Lahey Clinic, Dr. Fiarman, Dr. McDonald, Dr. Sheehan, and Dr. Graff, dated since January 1990.

The Veteran should also be provided the opportunity to provide information documenting that his brother contracted hepatitis C through air gun inoculations at the same time the Veteran purportedly did. 

2. Second, attempt to verify through official sources whether between September and November 1975, three thousand service members were exposed to the hepatitis C (non-A/non-B) virus at Fort Jackson, South Carolina.

3. Third, obtain an addendum opinion from an appropriate examiner regarding the etiology of the Veteran's hepatitis C.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA or VBMS that is not already of record.  The examiner should review this Remand and the claims file. 

The examiner MUST provide an opinion, based on the record, regarding:

a) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran contracted hepatitis C during active duty for training from September 1975 to February 1976, or active naval service from September 1977 to July 1978.

The examiner MUST identify and address each of the Veteran's risk factors, or possible etiologies, including:

(1) inoculation between September 1975 and February 1976, during active duty for training; 

(2) getting a right forearm tattoo between September 1975 and February 1976, during active duty for training; 

(3) intranasal cocaine use in approximately 1981; and

(4)  having a tube placed in approximately 1981.

If the examiner finds that an opinion cannot be rendered without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or the examiner (does not have the knowledge or training). 

Please provide a complete medical rationale that addresses each risk factor or possible etiology and cite to any supporting literature. 

4. Then, readjudicate the claim on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



